Dismissed and Opinion Filed February 4, 2022




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00516-CV

                           CRYSTAL FOX, Appellant
                                    V.
                          GEORGIA TAYLOR, Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-00675-C

                         MEMORANDUM OPINION
                    Before Justices Reichek, Nowell, and Carlyle
                             Opinion by Justice Carlyle
       Appellant’s brief in this case is overdue. By postcard dated January 6, 2022,

we notified appellant the time for filing a brief had expired. We directed appellant to

file a brief and an extension motion within ten days. We cautioned appellant that

failure to file a brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).
                /Cory L. Carlyle//
210516f.p05     CORY L. CARLYLE
                JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CRYSTAL FOX, Appellant                       On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-21-00516-CV          V.               Trial Court Cause No. CC-21-00675-
                                             C.
GEORGIA TAYLOR, Appellee                     Opinion delivered by Justice Carlyle.
                                             Justices Reichek and Nowell
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 4th day of February, 2022.




                                       –3–